 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe affected by an agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8(a) (3) of the Act.CRAIG-BOTETOURT ELECTRIC COOPERATIVE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE:We will notify the above-named employees if presently serving in theArmedForces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, SixthFloor,707 North Calvert Street,Baltimore,Maryland,TelephoneNo. 752-8460,Extension 2100, if they haveany question concerning this notice or compliance withitsprovisions.Aerojet-General CorporationandUnited Missile and AerospaceTechnicians,Petitioner.Case No. 2O-RC-5244.September 3,1963DECISION ON REVIEW AND ORDEROn January 9, 1963, the Regional Director for the Twentieth Re-gion issued a Decision and Direction of Election in the above-entitledproceeding.Thereafter, the International Association of Machinists,AFL-CIO, and its Local Lodge 946, herein called the Intervenors orIAM, filed with the Board, in accordance with Section 102.67 of theBoard's Rules and Regulations, Series 8, as amended, a timely requestfor review on the ground,inter alia,that a substantial question of lawor policy was presented here as to whether an election in this caseshould, be barred because of the Government's intervention incollective-bargaining negotiations between the Employer and IAM,the recognized bargaining agent.'The Board, by telegraphic orderdated January 30, 1963, granted the request for review and stayed theelection.The Board has considered the entire record 2 in this case and makesthe following findings :The Employer is a prime contractor of the U.S. Air Force for thedevelopment and production of missiles and rockets. IAM was firstcertified by the Board in a production and maintenance unit at theEmployer's original plant in Pasadena in 1944. Since that time theunit has been enlarged pursuant to agreement by the parties or oni As an additionalground forreview IAMcontendedthat Petitionerwas not a labororganizationwithin the meaningof the Act,because Itallegedlyis merelya "paper corpora-tion" and lacksthe indicia of a labor organization found in certain sectionsof the Labor-ManagementReporting and Disclosure Act of 1959.For the reasonsnoted InAltoPlasticManufacturing Corporation,136 NLRB 850,854; andHamiltonBrothers Inc.,133 NLRB868, 872, weagree with the RegionalDirector that thesecontentionslack merit.2We deny the Petitioner's requestfor oralargument because, in our opinion,the recordand briefsadequately set forth the positions of the parties.144 NLRB No. 42. AEROJET-GENERAL CORPORATION369the basis of representation elections.The last expired contract be-tween Aerojet and IAM was for the period May 28, 1960, throughMay 27, 1962.Negotiations for a new agreement commenced inMarch 1962, but as of May 27, 1962, bargaining was still continuing.Accordingly, the old agreement was extended on a day-to-day basissubject to 24-hour notice of termination.Bargaining continued intoJuly.On July 21, 1962, the Director of the Federal Mediation and Con-ciliation Service advised the President of the United States that therewas a complete stalemate in collective-bargaining negotiations betweenIAM and the Employer. The President then sent a wire to IAM inwhich he stated "... Major strikes in this industry would substan-tially delay our vital missile and space programs and would be con-trary to the national interest . . . ."The President informed JAMthat he was appointing a board of distnnbuished citizens, headed byGeorge W. Taylor, to assist the parties in their negotiations and tomake recommendations. IAM then advised the Employer that allstrike sanctions would be held in abeyance for 60 days while theTaylor board proceeded with its efforts for an amicable settlement.The board conferred with the parties, and on September 7 announcedits findings and recommendations to the President and to the parties.The next day, the Employer formally submitted a contract proposalto the JAM, which in turn submitted it to its membership for ratifica-tion.By majority vote of the membership the proposal was rejectedon September 30.Thereafter, IAM gave Aerojet 24 hours' notice, and struck onOctober 2 for improved contract terms.On the same day, the Secre-tary of Labor intervened, requested IAM to call off its strike, andasked all parties to appear as soon as possible in Washington, D.C.,for further negotiations.On October 4 the parties entered into aninterim strike settlement agreement and resumed bargaining at theOffice of the Secretary.These negotiations concluded on October 11with a proposal from the Employer, and IAM agreed to take the pro-posal to its membership with a recommendation that it be ratified.The proposed agreement was presented at separate meetings of theEmployer's Sacramento and Azusa employees on October 28.Thematter was brought to a vote and the new proposal was rejected by amajority of the combined vote of the employees at both plants.Duringthe following week there were at least two more meetings between IAMand the Employer at which further proposals were discussed, but with-out agreement.On November 6, the Azusa employees accepted with-out change the proposal that had been rejected on October 28.On November 7 the Petitioner filed the instant petition, seekingan election only at the Sacramento plant.On November 13 IAM 370DECISIONSOF NATIONALLABOR RELATIONS BOARDnegotiating committee decided to poll the Sacramento employees bymail on the proposal rejected at the employee meeting of October 28.The proposal, with a minor change,3 was accordingly submitted onNovember 15 to the Sacramento employees who voted to accept it. OnNovember 24, the Employer and IAM executed for Sacramento thesame agreement that the Azusa employees had already ratified onNovember 6.The Regional Director concluded that the petition was timely, hav-ing been filed after the expiration date of the old agreement and be-fore execution of a new one, and therefore directed an immediate elec-tion.In seeking review, IAM argues that the Board should institute apolicy in the aerospace industry of not entertaining the petitions ofrival unions filed during Federal intervention in the course of collectivebargaining between an employer and an incumbent union. The Peti-tioner in response contends, primarily, that the promulgation of such arule would deprive the employees of rights guaranteed by Sections7 and 9 of the Act freely to designate representatives of their ownchoosing.Although the Petitioner concedes that the Board has au-thority to suspend these rights in some circumstances, it argues that noexception to existing bar rules is warranted here.The Employer hasnot expressed its views.In this case we are faced, as we frequently are, with the problemof weighing and resolving the conflicting interests of maintainingstability in an existing bargaining relationship and of protecting thefreedom of employees to change their representatives.'In concluding that the petition was timely filed, the Regional Direc-tor in effect ruled the freedom of choice interest paramount in thiscase.Our view is different.The Regional Director based his con-clusion on existing Board precedents spelling out the rules to whichthe Board normally adheres with respect to the timeliness of rep-resentation petitions aimed at unseating an established bargainingagent.These rules, which are designed to strike a proper balancebetween the two competing interests stated above, are based upon theBoard's evaluation of the considerations present in the variety of fac-tual situations that normally come before the Board. But they are notto be regarded as so inflexible in their application as totally to excludedeviation therefrom in situations where extraordinary considerationscompel a different result.Cf.N.L.R.B. v. Libbey-Owens-Ford GlassCompany and L-O-F Glass Fibers Company,241 F. 2d 831, 836(C.A. 4).3The changeconcernedthe workweekof some 30 employeesin the Employer's Nitro-plasticizer plant.4 See, e.g,The Trailer Company of America, etal., 51 NLRB 1106 AEROJET-GENERAL CORPORATION371The instant case, we believe, presents such a special situation : itsuperimposes important considerations relating to national policy uponthe considerations the Board is normally called upon to evaluate indetermining whether at a given time the need for continuing stabilityin labor relations outweighs the employees' interest in freedom ofchoice.Here, after normal negotiations had run their course and theFederal Mediation and Conciliation Service had been unsuccessful inits efforts to bring about a resolution of the contract dispute betweenIAM and the Employer, the President of the United States and Sec-retary of Labor found it necessary in the national interest to interveneand to set up special procedures for the resolution of the contractdispute in order to avert the serious damage to the Nation's vitalmissile and rocket program that a strike would have caused.The interventions occurred when no question concerning the con-tinued representative status of the IAM had yet been raised. IAM,responding to the needs of the Nation, cooperated with the expresseddesire of the President of the United States and the Secretary ofLabor to seek a peaceable solution to the dispute, and toward thatend it agreed to withhold strike action while intervention was pend-ing.It was not until after the intervention efforts of the Secretaryof Labor had succeeded in accomplishing a settlement at the nego-tiation level, and while IAM was still continuing its efforts to gainemployee approval of the settlement, that the petition herein was filed.The contract which was subsequently executed was based on thesettlement reached through the procedures sponsored by the Secre-tary of Labor.In the particular circumstances of this case, we do not believe itwould be in the national interest to direct an election based on thepresent petition.Administration of the National Labor RelationsAct, it must be remembered, is an important, but not the sole, instru-ment of our national labor policy.Although exclusive jurisdictionover representation matters has been committed to the Board, we donot regard this as a license to carry out our responsibilities withmyopic disregard for other important considerations affecting thenational interest and well-being.'We have in the past in appropriatesituations taken into account and sought to accommodate our pro-ceedings to other instruments of the national labor policy.6We be-lieve that this also is such a situation.6 SeeSouthern Steamship Company v. N L.R.B.,316 U.S. 31, 47.6 SpielbergManufacturing Company,112 NLRB 1080, 1082;InternationalHarvesterCompany (Indianapolis Works),138 NLRB 923; The WestIndian Co., Ltd.,129 NLRB1203, 1204;Allis-ChalmersManufacturing Company,50 NLRB 306, 310;Raley's Inc.d/b/a Raley's Supermarkets,143 NLRB 256727-083-64-vol. 144-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor us to hold on the facts of this case that an entertainable ques-tion concerning representation was raised by the filing of the petitionsimply because the settlement reached had not yet been consummatedby written agreement, would be to act at cross-purposes with, andpossibly impede,1 the Government-sponsored procedures that wereset up to, and did, maintain industrial peace and stability in thecritical defense industry here involved.An election conducted atthe present time might also serve to undo the successful efforts ofthe Secretary of Labor and create uncertainty and unsettled bar-gaining conditions for an indeterminate time.8If an election were directed on the present petition, it would alsoserve, in our opinion, to penalize the IAM for having cooperatedwith the urgent request of the President of the United States andthe Secretary of Labor to surrender its rights to strike while Gov-ernment intervention was effective.But for its no-strike commitmentafter expiration of the old agreement, the IAM could have been ina position to bring full economic pressure to bear on the Employerin support of its bargaining demands. It is quite possible that theIAM might therby have hastened a favorable settlement and con-cluded a contract before the petition was filed.And it may alsowell be, for all we know, that the IAM might thereby have left itselfless vulnerable to those employee dissatisfactions which led to de-fections to the rival union and the filing of the petition. In assessingthe relative weights to be given to the competing interests of stabilityand freedom of choice, we also take into account that a denial tounions of protection against new representation challenges undercircumstances such as are here present may serve to discourage unionsin comparable future situations from acceding to Presidential re-quests to forgo strike action.For the reasons set out above, we conclude in the particular cir-cumstances of this case that, on balance, the public interest in stabilityoutweighs the employees' interest in freedom of choice, and that itwould best effectuate the purposes of the Act here to dismiss thepetition.[The Board dismissed the petition.]MEMBERS FANNING and JENKINS took no part in theconsiderationof the above Decision on Review and Order.7iCf.Midwest Piping & Supply Co., Inc,63 NLRB 1060, 1070.8We have been advised by the Petitioner that If successful in winning the election itseeks,itwill be willing to enter into an agreement containing the same terms and condi-tions as those in IAM's present contract with the Employer.Even if it were to beassumed that we had the power to condition an election on that basis,this would stillnot meet a basic objection to entertaining a representation petition in the circumstanceshere present-its unsettling effect on the Government-sponsored negotiations in progressat the time of the filing.